Citation Nr: 0736036	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  99-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for post-operative right tibial tubercle, Osgood-Schlatter's 
disease.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1978.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the RO 
that denied a disability rating in excess of 20 percent for 
service-connected post-operative right tibial tubercle, 
Osgood-Schlatter's disease. 

In January 2001 and in May 2003, the Board remanded the 
matter for additional development.


FINDING OF FACT

The veteran's post-operative right tibial tubercle, Osgood-
Schlatter's disease, has been manifested primarily by 
impairment of the tibia and fibula reflecting moderate knee 
disability, some limitation of motion due to pain and 
osteoarthritis, occasional locking, and a well-healed scar; 
instability of the right knee, malunion of the tibia and 
fibula productive of more than moderate knee disability, 
nonunion requiring a knee brace, or functional impairment 
equivalent to flexion limited to 15 degrees or extension 
limited to 20 degrees are not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for post-operative right tibial tubercle, Osgood-Schlatter's 
disease, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, 
Table II; 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261, 
5262 (2007); 4.118, Diagnostic Code 7804 (2002 & 2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2003 and May 2005 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of the 
evidence needed to establish an increased disability 
evaluation.  These letters also notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

The Board notes that these documents meeting the VCAA's 
notice requirements were provided to the veteran after the 
rating action on appeal.  The timing deficiency was remedied 
by the fact that the veteran's claim was re-adjudicated by 
the agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a denial of an increased disability rating 
for service-connected post-operative right tibial tubercle, 
Osgood-Schlatter's disease, as concluded below, because any 
question as to the appropriate effective date to be assigned 
is rendered moot.  He had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for an increased disability 
rating. The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the post-operative right tibial 
tubercle, Osgood-Schlatter's disease, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, as 20 percent disabling on the 
basis of impairment of the tibia and fibula.

A 20 percent evaluation is warranted when malunion of the 
tibia and fibula is productive of moderate knee or ankle 
disability, and a 30 percent evaluation is warranted when 
such disability is marked.  A 40 percent evaluation is 
warranted for nonunion of the tibia and fibula, with loose 
motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

Alternatively, the veteran's post-operative right tibial 
tubercle, Osgood-Schlatter's disease, may be evaluated on the 
basis of restricted motion.  The normal ranges of motion of 
the knee are zero degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings can be 
provided for a claimant who has compensable arthritis and 
instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).

A separate rating for arthritis can be awarded on the basis 
of X-ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate ratings can 
be provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

Diagnostic Code 5257 provides a 10 percent evaluation for 
lateral instability or recurrent subluxation of a knee that 
is slight, a 20 percent rating when those symptoms are 
moderate, and a 30 percent rating when severe.

The report of a September 1998 VA examination reveals 
complaints of constant right knee pain with any type of 
activity, especially with prolonged walking.  The examiner 
diagnosed a probable torn medial meniscus, which was found to 
be related to the veteran's service-connected disability.

The range of motion of the veteran's right knee in September 
1998 was full.  In April 2001, the range of motion of the 
veteran's right knee was reportedly the same as that shown in 
September 1998, but the examiner noted that the range of 
motion was additionally limited by pain during over-use or 
flare-ups.  The April 2001 examiner estimated an additional 
50 percent reduction in the range of motion of the right 
knee, due to pain.  Records reflect that the veteran sought 
physical therapy in December 2001, and that he underwent 
arthroscopic removal of the lateral meniscus in September 
2003, with residual pain and discomfort and associated limp.  
In February 2004, the range of motion of the right knee was 
again noted as normal.  In May 2007, the examiner found that 
the right knee hyperextended by 5 degrees, with further 
flexion to 130 degrees.  Osteoarthritis of the right knee was 
noted.

Regarding flare-ups, the veteran reported that his right knee 
pain limited his ability to go up and down ladders.  Records 
show that the veteran walked with a very antalgic gait, 
favoring the right knee.  The veteran did not report any 
incapacitating episodes.

The veteran has reported taking anti-inflammatory medications 
regularly and wearing a brace (knee immobilizer) at times.  
He has also reported occasional swelling and locking of the 
right knee.  None of the examiners found gross instability or 
subluxation.  This evidence reflects no more than a moderate 
knee disability.  The evidence does not reflect that the 
post-operative right tibial tubercle, Osgood-Schlatter's 
disease, is productive of marked knee disability, or of 
nonunion requiring a brace to warrant a disability rating in 
excess of 20 percent under Diagnostic Code 5262.

Even with consideration of functional factors and painful 
motion, a disability rating in excess of 20 percent would not 
be warranted alternately under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 or 5261 for limited flexion or extension.  The 
more recent evidence reflects near normal ranges of motion, 
and the January 2005 examiner also found hyperextension of 
the right knee.

Additionally, there is no showing that the veteran's post-
operative right tibial tubercle, Osgood-Schlatter's disease, 
has resulted in so exceptional or unusual a disability 
picture, so as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

The veteran is currently not employed.  In this regard, the 
Board notes that the veteran's post-operative right tibial 
tubercle, Osgood-Schlatter's disease, have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A disability rating in excess of 20 percent for post-
operative right tibial tubercle, Osgood-Schlatter's disease, 
is denied.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


